The offenses of which the attorney was charged for misuse of funds of certain *Page 391 
of his clients were no graver than those in In re Penland,152 Wash. 427, 277 P. 1119, where the former board of law examiners recommended suspension for a period of one year, which this court affirmed. Nor are they any more serious or grave than those considered in In re Sampley, 160 Wash. 92, 294 P. 1118, in which case two members of the board of bar examiners recommended permanent disbarment and one member recommended suspension for a year. After considering the evidence in the case, we held that Sampley should be suspended from the practice for a period of one year. We also in that case referred to that of In re Bedford, No. 855, an unreported decision, where suspension for one year had been ordered.
While no one case can establish a positive precedent for all subsequent cases, this court should at least be consistent in its actions in passing upon such matters.
My opinion is that suspension of this attorney for one year would amply satisfy the requirements of the public and the law. I therefore dissent from the prevailing opinion. *Page 392